Citation Nr: 0907505	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant served with the Army National Guard from August 
1969 to June 1975, which included periods of active duty for 
training (ACDUTRA) from August 4, 1969 to December 2, 1969; 
March 24, 1970 to March 30, 1970; July 11, 1970 to July 26, 
1970; June 26, 1971 to July 11, 1971; and from July 29, 1972 
to August 13, 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision from the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
service connection for a back disability.

The Board remanded this case for additional development in 
August 2005 and April 2007.  The requested development has 
been completed.


FINDING OF FACT

The appellant is not shown to have been on active duty, 
traveling to or from any duty, or that he was approved for 
ACDUTRA or INACDUTRA in March or April 1973, during which 
time he alleges to have sustained a back injury.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated during 
INACDUTRA or ACDUTRA service.  38 U.S.C.A. § 101 (10), (21), 
(22), (23), (24), 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1, 3.203, 3.6, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA required notice regarding this service 
connection claim, in correspondence sent to the appellant in 
December 2002, September 2005, and May 2007.  These letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist him in completing his service 
connection claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  The May 
2007 letter provided notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability under consideration, pursuant to the recent 
holding in the Dingess decision.  

The only deficiency with regard to notice in this case is 
that some portions of it were received following the initial 
adjudication of the claim.  However, any timing deficiencies 
were cured by readjudication of the claim in the July 2008 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duties to Assist

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his service 
connection claim.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the appellant's service records and private 
medical treatment records.  The appellant was also afforded a 
VA examination in connection with his claim.

The RO has exhausted all available resources to accurately 
account for any and all periods of qualifying duty, including 
ACDUTRA and inactive duty for training (INACDUTRA) service.  
Inquiries were made of the US Army Reserve Personnel Center 
(USARPC) and the State Adjunct General of New York in May 
2007.  USARPC responded in June 2007 that they did not have 
any additional service records.  

The State Adjunct responded in July 2007, with duplicates of 
service records already of file.  The agency of original 
jurisdiction also contacted the National Personnel Records 
Center (NPRC) on multiple occasions for all service records 
available for the appellant.  NPRC has indicated all 
available pertinent information has been provided.  

The AOJ also requested records from the private hospital at 
which the appellant alleges to have received emergency 
treatment immediately after following the claimed injury in 
1973.  In a May 2004 written response, the hospital indicated 
that records from 1973 were no longer available and had been 
destroyed.  The duty to assist has been met.

Service Connection

Factual Background

Service treatment records show no evidence of a back injury.

The official service records show the appellant had periods 
of ACDUTRA from August 4, 1969 to December 2, 1969; March 24, 
1970 to March 30, 1970; July 11, 1970 to July 26, 1970; June 
26, 1971 to July 11, 1971; and from July 29, 1972 to August 
13, 1972.  The service department has not reported any 
periods of INACDUTRA.  

The appellant is shown to have acquired a total of 66 
retirement credits between June 17, 1972 and June 16, 1973, 
sixteen of which were for ACDUTRA service.  Service records 
also show that the appellant was absent without leave (AWOL) 
from a scheduled training assembly from June 18th to June 
30th, 1973.  A June 21, 1973 record shows he was relieved 
from active training due to circumstances beyond his control, 
effective June 21, 1973.

Additional records show the appellant was also AWOL from two 
scheduled training assemblies held in September 1973.  Of 
note is a March 1974 record with the subject heading of 
"Medical Re-evaluation."  In that document the appellant's 
commanding officer asked him to provide medical documentation 
to substantiate his medical absence from his company for the 
past three months.  He was also informed that he was to be 
evaluated by a battalion surgeon for a re-evaluation of his 
injury.

In support of his claim, the appellant proffered treatment 
records from private physicians who treated him in 1973.  In 
a letter dated March 31, 1973, Dr. V. R. stated that the 
appellant was under his care for a back injury sustained 
while on duty in the National Guard.  

In a June 7, 1973 letter, Dr. J. O. stated that the appellant 
was under treatment for a pilonidal sinus which required 
frequent soaks and local anti-biotic therapy.  Dr. J. O 
further indicated that prolonged sitting would be detrimental 
to the appellant's health and exacerbate that partial 
disability.  In another letter dated June 12, 1973, Dr. T. H. 
wrote that he had seen the appellant on June 6, 1973 at the 
request of Dr. J. O.  

Dr. T. H. indicated that the appellant had sustained a back 
injury in April 1973 outside of the Armory Headquarters, 
while apprehending a fugitive.  The appellant reportedly had 
fallen and felt a snap in his back with immediate pain.  He 
was on bed rest at home for three weeks afterwards.  Dr. T. 
H. provided a diagnosis of spondylosis, bilateral L5; and 
acute lumbosacral sprain.  He opined that the appellant was 
unfit for military duty.  

Post-service private medical records show treatment for back 
problems beginning in January 2002 and continuing throughout 
2003.  In a December 2002 letter, Dr. L. F. wrote that the 
appellant reported he had sustained a back injury in 1973 
while trying to apprehend a fugitive.  According to the 
appellant, the injury occurred during active duty military 
service.  Dr. L. F. rendered a diagnosis of spondylosis, 
chronic low back sprain, and degenerative arthritis with 
symptomatology being secondary to the [service] injuries.

The appellant underwent a VA examination in July 2006.  Based 
upon a review of the record and clinical examination, the 
examiner opined that if VA were to confirm the occurrence of 
"the 1973 incident," then it was as likely as not that the 
sprain of the lumbar spine resulting in chronic lumbosacral 
spine pain with spondylosis was a direct result of that fall.  
He indicated further that spondylosis, which is a genetic and 
developmental condition, was a diagnosis made on the second 
day of the appellant's fall and injury.  However, since the 
veteran had no prior complaints of lumbar spine and was 
inducted into service as a fit person, it therefore would be 
quite likely that the preexisting developmental condition of 
spondylosis was aggravated by that injury.  

The appellant also proffered sworn statements from two 
witnesses, his wife and close friend, both of whom allege 
first- hand knowledge of the 1973 incident which caused the 
current back injury.  The appellant's wife stated that he 
reported to the Armory for his week-end duty drill on a 
Friday in April 1973.  She recalled that she received a call 
at home that night, at 10:30 p.m. and was informed that the 
appellant had been injured in the line of duty and taken to a 
private hospital for treatment.  The appellant's friend 
attested that he had known the appellant for over 50 years 
and had personal knowledge of the 1973 incident, in which the 
appellant injured his back trying to apprehend someone while 
on National Guard duty.

Legal Criteria

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease, contracted in line of duty in the active 
military, naval, or air service during a period of war.  38 
U.S.C.A. § 1110 (West 2002).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  The term "active duty" 
includes full-time duty in the Armed Forces, other than 
ACDUTRA.  38 U.S.C.A. § 101(21) (West 2002).  The term Armed 
Forces means the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including the reserve components 
thereof.  38 U.S.C.A. § 101(10) (West 2002). 

Active military, naval, or air service includes any period of 
ACDUTRA, during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty; or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1).

The line of duty includes the period during which the 
individual is proceeding directly to or returning directly 
from such ACDUTRA or INACDUTRA service. 38 C.F.R. § 3.6(e).  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  Id.

Analysis

The appellant contends he is entitled to service connection 
for residuals of a back injury, which he alleges occurred 
during service in the Army National Guard.  He specifically 
alleges that he was injured in a scuffle while trying to 
apprehend a fugitive in 1973.  

The evidence clearly establishes a current back disability.  
In addition, the medical opinions from the VA examiner and 
Dr. T. H. serve to potentially establish the required nexus 
between the back injury/disorder and military service.

A showing of a back injury during a period of qualifying 
service, however, is not established.  As noted, the service 
treatment records do not contain evidence of a back injury.  
The Board is aware that there are records of private 
treatment dated in June 1973 that echo the appellant's 
history of having sustained a contemporaneous back injury.  
His witnesses attest to the same.  

In addition, the Board observes at least one service record 
which references the need for a medical re-evaluation of an 
injury.  However, the nature of such injury was not 
specified.  This is significant, in light of the fact that 
the appellant was also shown to be under private treatment 
for a pilonidal cyst in June 1973.  

Even if the Board were to grant the appellant the benefit of 
the doubt that he sustained a back injury either in March or 
April 1973, the law would not allow for service connection on 
that basis alone.  The appellant would have to have been on 
some form of qualifying duty at the time.  38 U.S.C.A. § 101.  
Thus, the pertinent question here is whether the appellant 
was on ACDUTRA or INACDUTRA when the claimed back injury 
occurred.  

In this case, it is not shown that the appellant was on 
active duty, was traveling to or from any duty, and/or was 
approved for ACDUTRA or INACDUTRA service at the time of the 
claimed injury in March or April 1973.  The RO has exhausted 
all available resources to determine whether the appellant's 
injury occurred during a period of qualifying duty.  The 
available service records do not show that a period of 
qualifying duty in March or April 1973.  

Pursuant to the Board's April 2007 remand instructions, 
inquiries were made of the USARPC and the State Adjunct 
General of New York.  USARPC responded in June 2007 and 
indicated they did not have any additional service records.  
The State Adjunct also responded in July 2007, but provided 
duplicates of service records already of file.  A follow-up 
with the NPRC resulted in a response that the appellant's 
only periods of ACDUTRA were from August 4, 1969 to December 
2, active duty 1969, and March 24, 1970 to March 30, 1970.  
The RO also requested records from the private hospital at 
which the appellant alleged he received treatment emergency 
for his back immediately after the injury, but was informed 
that records from 1973 had been destroyed.

The Board has considered the statements from the appellant's 
wife and close friend; however, only service department 
records can establish if and when a person was serving on 
active duty, active duty for training, or inactive duty 
training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  
Service department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203, limiting the type of evidence accepted to verify 
service dates.

In the absence of evidence linking the appellant's current 
back disorder to a period of qualifying service, the 
preponderance of the evidence is against the claim.  
Therefore, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a back disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


